DETAILED ACTION
This Office Action is in response to applicant’s amendment and arguments submitted on March 4, 2021 for Application# 16/044,438.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C 112, first paragraph and also claims rejected under 35 U.S.C. 112, Second paragraph..

Claims 1, 4, 6, 8, 9-11 and 14-17 are amended.
No claims are canceled.
No claims are newly added. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-20 are directed towards a computer-implemented method, a system utilizing the computer-implemented method and a computer program product containing the computer-implemented method.  
Independent claims 1, 14 and 17 require limitations that include the analysis of determining that the user is thinking the key thought (which correspond to a person’s thoughts) in response to generating a search query on speech associated with a thought set using a neural activity.  The final step is to identify a specific thought.  Claims 2, 3 and 4 include a neural activity.  
The enablement requirement specifies that the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation.   In this case the specification gives no guidance as to identify key thoughts, what data is used how the data is analyzed etc, further it is unclear what the speech prior to the key thought and how it is obtained. The specification further specifies not distinct on how system identifies the key thought.   
Breadth:  the breadth of the claim is significant.  A thought is defined as “an idea or opinion produced by thinking, or occurring suddenly in the mind” https://www.lexico.com/definition/thought.  This could quite literally be anything that a person consciously or unconsciously “thinks” of or about.   This is an enormously broad recitation which could encompass thinking that you are tired to thinking of turning off a light switch to thinking you are hungry. 
Nature of the Invention:  the nature of the invention is quite complex. EEG analysis has been known for years however utilizing ambient omniscience technology.   Neural Sensing-Enabled Information Retrieval Systems are defined as an assembly of simple processing units, nodes, or elements that are interconnected and whose functionality is based on the biological neuron.  Within a Neural Sensing-Enabled Information Retrieval System there must be inputs to the network, weighting factors and a transfer function https://www.hdfstutorial.com/blog/artificial-neural-networks-basics-guide/. The specification provides no clear inputs, no weighting factors and no equations which could be considered a transfer function.  In this case there are Neural Sensing-Enabled Information Retrieval System it would take enormous undue experimentation to determine the inputs, weights and transfer function. 

Level of one of Ordinary Skill in the art:   The level of skill in this art is considered to be quite high, however the art is also quite complex.  One of ordinary skill could not understand how to make and use the invention as claimed or the invention as described in the specification without undue experimentation. This is clear from the lack of clear discussion regarding the Neural Sensing-Enabled Information Retrieval System.  One of ordinary skill would know immediately know what the inputs to the Neural Sensing-Enabled Information Retrieval System should be, weighting factors and transfer function.  This would take undue experimentation to determine. 
Level of predictability in the Art:  The art is considered to be unpredictable in that biological signals are known for their unpredictability.  This is further complicated by the fact that the Neural Sensing-Enabled Information Retrieval System are not defined well enough to understand what variables are used within the EEG signal. 

Quantify of Experimentation:  The amount of experimentation, in this case, would amount to starting from the place of defining the inputs, weights and transfer function for the Neural Sensing-Enabled Information Retrieval System.  This is essentially starting from the concept of the invention and creating a working example.  The quantity of experimentation would necessarily be intensive. 
As stated above the enablement requirement specifies that the specification must teach those of skill in the art how to make and use the full scope of the invention without undue experimentation.   In this case the experimentation would include determining what aspects of the EEG signal in digital form are to be identified as a thought, determining first metadata which would correspond to the key thought, developing a first Neural Sensing-Enabled Information Retrieval System, training the Neural Sensing-Enabled Information Retrieval System, identifying user categories etc.   Specifically in this case the specification must contain the information necessary to enable the novel aspects of the invention, which include the Neural Sensing-Enabled Information Retrieval System however no procedures, equations, variables etc are provided in adequate detail to enable the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining speech prior to the key thought.   
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
  All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).    Regarding the above statement.  A prior art search has been conducted and the IDS references reviewed.
	Dependent claims 2-13, 15, 16 and 18-20 are rejected since these claims inherit the deficiencies of the parent claims.

Response to Arguments
Applicant's arguments filed on January 12, 2021 have been fully considered but they are not persuasive. 
Examiner’s response to applicant’s argument related to claims 1, 14 and 17. 
Applicant argues that by amending the claim would overcome the current 35 U.S.C. 112, enablement requirement rejection. Examiner respectfully disagrees with applicant’s argument. Applicant explains the invention and sections of the specification to overcome the 35 U.S.C. 112, written description requirement. However, the claims limitation does not explain the enablement and distinctly claim the subject matter and omitting the essential steps in the limitation of the claim. Examiner interprets these claim limitations under BRI (Broadest Reasonable Interpretation) guidelines where examiner without importing limitations from the specification into the claims unnecessarily.

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Meggiolaro US 2012/0059273 discloses a brain computer interface for EEG analysis which results in movement commands.  Meggiolaro utilizes three ANN’s (see figures 4-6) to determine appropriate movement of a prosthetic.
Kozhaya et al. US 2019/0090771 A1 disclose Predicting thought based on neural mapping.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159